Title: To George Washington from Major General Stirling, 24 March 1777
From: Stirling, Lord (né William Alexander)
To: Washington, George



Dear Sir
Baskenridge [N.J.] March 24. 1777

I have Just now received your Excellencys letter of Yesterdays Date, almost every Matter Mentioned in it Necessary to guard our out posts

from any surprize; at the same time to Harrass them, were Contain’d in a set of Instructions which I gave to Colo. Hollinsworth, on his first going to Quibble Town. I shall again urge the same Matters to Colo. Rumsey, who now Commands there with about 300 men, which is the whole of my Division Excepting, a Guard of a Serjt & 12 here.
I shall send for & Examine Capt. Courtney the Artillery Officer at Long Hill, Indeed I sent this Morning a note to him to be upon his Guard & keep a sharp lookou⟨t⟩ Especially as there was a firing heard in this Ne⟨igh⟩bourhood of near 20 pieces of Cannon & a firing ⟨this⟩ Morning, Again for some hours. the former see⟨med⟩ to be towards Bonum Town, the latter more towards Bound Book—I have been this four Days very ill with a Violent pain in my Bowels—Intense head Ach & high Fever. which has reduced ⟨me to a⟩ lower state than I have been this ⟨mutilated⟩ years. I Express my Wish in a letter Yesterday to Genl St Clair to see Doctr Cochran—nor have I been Able to find Doctr Burnet. I am, &C.

Stirling,

